 


 HCON 235 ENR: Providing for an adjournment or recess of the two Houses.
U.S. House of Representatives
2010-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 235 
 
 
February 11, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for an adjournment or recess of the two Houses. 
 
 
That when the House adjourns on any legislative day from Tuesday, February 9, 2010, through Saturday, February 13, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday, February 22, 2010, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the Senate recesses or adjourns on any day from Wednesday, February 10, 2010, through Sunday, February 14, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until noon on Monday, February 22, 2010, or such other time on that day as may be specified in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first. 2.The Speaker of the House and the Majority Leader of the Senate, or their respective designees, acting jointly after consultation with the Minority Leader of the House and the Minority Leader of the Senate, shall notify the Members of the House and the Senate, respectively, to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
